 



Exhibit 10.4
NOVELLUS SYSTEMS, INC.
AMENDED AND RESTATED 1992 EMPLOYEE STOCK PURCHASE PLAN
(amended and restated February 15, 2007)
     The following constitute the provisions of the Amended and Restated 1992
Employee Stock Purchase Plan of Novellus Systems, Inc.
     1. Purpose. The purpose of the Plan is to provide employees of the Company
and its Designated Subsidiaries with an opportunity to purchase Common Stock of
the Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Internal Revenue Code of 1986, as amended. The provisions of
the Plan shall, accordingly, be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.
     2. Definitions.
          (a) “Board” shall mean the Board of Directors of the Company.
          (b) “Code” shall mean the Internal Revenue Code of 1986, as amended.
          (c) “Common Stock” shall mean the Common Stock, no par value, of the
Company.
          (d) “Company” shall mean Novellus Systems, Inc., a California
corporation.
          (e) “Compensation” shall mean all regular straight time gross
earnings, exclusive of payments for overtime, shift premium, incentive
compensation, incentive payments, bonuses, commissions or other compensation.
          (f) “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company, provided that such leave is for a period of
not more than three (3) months or reemployment upon the expiration of such leave
is guaranteed by contract or statute. Where the period of leave exceeds three
(3) months and the individual’s right to reemployment is not guaranteed either
by statute or by contract, the employment relationship will be deemed to have
terminated on the first day after such three (3) month leave, for purposes of
determining eligibility to participate in the Plan.
          (g) “Designated Subsidiaries” shall mean the Subsidiaries which have
been designated by the Board from time to time in its sole discretion as
eligible to participate in the Plan.
          (h) “Employee” shall mean any person, including an officer, who is
customarily employed for at least twenty (20) hours per week and more than five
(5) months in a calendar year by the Company or one of its Designated
Subsidiaries.

 



--------------------------------------------------------------------------------



 



          (i) “Exercise Date” shall mean the last day of each offering period of
the Plan.
          (j) “Offering Date” shall mean the first day of each offering period
of the Plan.
          (k) “Plan” shall mean this 1992 Employee Stock Purchase Plan, as
amended and restated.
          (l) “Subsidiary” shall mean a corporation, domestic or foreign, of
which not less than 50% of the voting shares are held by the Company or a
Subsidiary, whether or not such corporation now exists or is hereafter organized
or acquired by the Company or a Subsidiary.
     3. Eligibility.
          (a) Any person who is an Employee as of the Offering Date of a given
offering period shall be eligible to participate in such offering period under
the Plan, subject to the requirements of paragraph 5(a) and the limitations
imposed by Section 423(b) of the Code.
          (b) Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted an option under the Plan (i) if, immediately after the
grant, such Employee (or any other person whose stock would be attributed to
such Employee pursuant to Section 424(d) of the Code) would own stock and/or
hold outstanding options to purchase stock possessing five percent (5%) or more
of the total combined voting power or value of all classes of stock of the
Company or of any subsidiary of the Company, or (ii) which permits his rights to
purchase stock under all employee stock purchase plans (described in Section 423
of the Code) of the Company and its subsidiaries to accrue at a rate which
exceeds Twenty-five Thousand dollars ($25,000) of fair market value of such
stock (determined at the time such option is granted) for each calendar year in
which such option is outstanding at any time.
     4. Offering Periods. The Plan shall be implemented by overlapping or
consecutive offering periods of no more than six (6) months duration until the
Plan is terminated in accordance with paragraph 19 hereof. The Board of
Directors of the Company shall have the power to change the duration of offering
periods with respect to future offerings without shareholder approval if such
change is announced at least fifteen (15) days prior to the scheduled beginning
of the first offering period to be affected.
     5. Participation.
          (a) An eligible Employee may become a participant in the Plan by
completing a subscription agreement authorizing payroll deduction on the form
provided by the Company and filing it with the Company’s Human Resource
department during the open enrollment period prior to the applicable Offering
Date, unless a later time for filing the subscription agreement is set by the
Board for all eligible Employees with respect to a given offering.
          (b) Payroll deductions for a participant shall commence on the first
payroll following the Offering Date and shall end on the Exercise Date of the
offering to which such

3



--------------------------------------------------------------------------------



 




authorization is applicable, unless sooner terminated by the participant as
provided in paragraph 10.
     6. Payroll Deductions.
          (a) At the time a participant files his subscription agreement, he
shall elect to have payroll deductions made on each payday during the offering
period in an amount not exceeding fifteen percent (15%) of the Compensation
which he received on the payday immediately preceding the Offering Date, and the
aggregate of such payroll deductions during the offering period shall not exceed
the lesser of (i) 15% of his aggregate Compensation during said offering period,
(ii) $5,000 or (iii) such lesser amount determined by the Board at least fifteen
(15) days prior to the scheduled beginning of the first offering period to be
affected.
          (b) All payroll deductions made by a participant shall be credited to
his account under the Plan. A participant may not make any additional payments
into such account.
          (c) A participant may discontinue his participation in the Plan as
provided in paragraph 10, or may lower, but not increase, the rate of his
payroll deductions during the offering period by completing or filing with the
Company a new authorization for payroll deduction. The change in rate shall be
effective fifteen (15) days following the Company’s receipt of the new
authorization.
     7. Grant of Option.
          (a) On the Offering Date of each offering period, each eligible
Employee participating in the Plan shall be granted an option to purchase (at
the per share option price determined in accordance with paragraph 7(b), below)
a number of shares of the Company’s Common Stock determined by dividing such
Employee’s payroll deductions to be accumulated during such offering period (not
to exceed the amount determined in accordance with paragraph 6(a), above) by the
option price per share determined in accordance with paragraph 7(b), below,
subject to the limitations set forth in paragraphs 3(b) and 12 hereof; provided,
however, that the maximum number of shares that may be purchased by any Employee
under any offering period is 1,000 shares.
          (b) The option price per share of the shares offered in a given
offering period shall be the lower of: (i) 85% of the fair market value of a
share of the Common Stock of the Company on the Offering Date; or (ii) 85% of
the fair market value of a share of the Common Stock of the Company on the
Exercise Date. The fair market value of the Company’s Common Stock on a given
date shall be determined by the Board in its good faith discretion; provided,
however, that where there is a public market for the Common Stock, the fair
market value per share shall be the closing bid price or last sale price of the
Common Stock for such date (or, if no closing bid or last sales price was
reported on such date, on the last trading date such closing bid or last sales
price was reported), as reported in the Wall Street Journal (or, if not so
reported, as reported in such other source as the Board deems reliable).

4



--------------------------------------------------------------------------------



 



     8. Exercise of Option. Unless a participant withdraws from the Plan as
provided in paragraph 10, his option for the purchase of shares will be
exercised automatically on the Exercise Date of the offering period, and the
maximum number of full shares subject to option will be purchased for him at the
applicable option price with the accumulated payroll deductions in his account.
The shares purchased upon exercise of an option hereunder shall be deemed to be
transferred to the participant on the Exercise Date. During his lifetime, a
participant’s option to purchase shares hereunder is exercisable only by him.
     9. Delivery. After the Exercise Date of each offering period, the Company
shall arrange the delivery to each participant, or to a broker designated by the
Company, as appropriate, of the shares purchased upon exercise of his option.
Any cash remaining to the credit of a participant’s account under the Plan after
a purchase by him of shares at the termination of each offering period, or which
is insufficient to purchase a full share of Common Stock of the Company, shall
be returned to said participant.
     10. Withdrawal; Termination of Employment.
          (a) A participant may withdraw all but not less than all the payroll
deductions credited to his account under the Plan at any time up to fifteen
(15) days prior to the Exercise Date of the offering period by giving written
notice to the Company. All of the participant’s payroll deductions credited to
his account will be paid to him after receipt of his notice of withdrawal and
his option for the current period will be automatically terminated, and no
further payroll deductions for the purchase of shares will be made during the
offering period.
          (b) Upon termination of the participant’s Continuous Status as an
Employee prior to the Exercise Date of the offering period for any reason,
including retirement or death, the payroll deductions credited to his account
will be returned to him or, in the case of his death, to the person or persons
entitled thereto under paragraph 14, and his option will be automatically
terminated.
          (c) In the event an Employee fails to remain in Continuous Status as
an Employee of the Company for at least twenty (20) hours per week during the
offering period in which the employee is a participant, he will be deemed to
have elected to withdraw from the Plan and the payroll deductions credited to
his account will be returned to him and his option terminated.
          (d) A participant’s withdrawal from an offering will not have any
effect upon his eligibility to participate in a succeeding offering or in any
similar plan which may hereafter be adopted by the Company. If a participant
withdraws from an offering, payroll deductions will not resume at the beginning
of a succeeding offering period unless the participant delivers to the Company a
new subscription agreement in accordance with paragraph 5(a).
     11. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.
     12. Stock.

5



--------------------------------------------------------------------------------



 



          (a) The maximum number of shares of the Company’s Common Stock which
shall be made available for sale under the Plan shall be 5,900,000 shares,
subject to adjustment upon changes in capitalization of the Company as provided
in paragraph 18. If the total number of shares which would otherwise be subject
to options granted pursuant to paragraph 7(a) hereof on the Offering Date of an
offering period exceeds the number of shares then available under the Plan
(after deduction of all shares for which options have been exercised or are then
outstanding), the Company shall make a pro rata allocation of the shares
remaining available for option grant in as uniform a manner as shall be
practicable and as it shall determine to be equitable. In such event, the
Company shall give written notice of such reduction of the number of shares
subject to the option to each Employee affected thereby and shall similarly
reduce the rate of payroll deductions, if necessary.
          (b) The participant will have no interest or voting right in shares
covered by his option until such option has been exercised.
          (c) Shares to be delivered to a participant under the Plan will be
registered in the name of the participant.
     13. Administration. The Plan shall be administered by the Board of the
Company or a committee of members of the Board appointed by the Board. The
administration, interpretation or application of the Plan by the Board or its
committee shall be final, conclusive and binding upon all participants. Members
of the Board who are eligible Employees are permitted to participate in the
Plan, provided that:
          (a) Members of the Board who are eligible to participate in the Plan
may not vote on any matter affecting the administration of the Plan or the grant
of any option pursuant to the Plan.
          (b) If a Committee is established to administer the Plan, no member of
the Board who is eligible to participate in the Plan may be a member of the
Committee.
     14. Designation of Beneficiary.
          (a) A participant may file a written designation of a beneficiary who
is to receive any shares and cash, if any, from the participant’s account under
the Plan in the event of such participant’s death subsequent to the end of the
offering period but prior to delivery to him of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death prior to the Exercise Date of the offering period.
          (b) Such designation of beneficiary may be changed by the participant
at any time by written notice. In the event of the death of a participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such participant’s death, the Company shall deliver such shares
and/or cash to the executor or administrator of the estate of the participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in its discretion, may deliver such shares and/or
cash to the spouse or to any one or more dependents or relatives of the
participant, or if no spouse, dependent or

6



--------------------------------------------------------------------------------



 




relative is known to the Company, then to such other person as the Company may
designate.
     15. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in paragraph 14 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds in
accordance with paragraph 10.
     16. Use of Funds. All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such payroll deductions.
     17. Reports. Individual accounts will be maintained for each participant in
the Plan.
     18. Adjustments Upon Changes in Capitalization. Subject to any required
action by the shareholders of the Company, the number of shares of Common Stock
covered by each option under the Plan which has not yet been exercised and the
number of shares of Common Stock which have been authorized for issuance under
the Plan but have not yet been placed under option (collectively, the
“Reserves”), as well as the price per share of Common Stock covered by each
option under the Plan which has not yet been exercised, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stocks resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration”. Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issue by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Common Stock subject to an option.
     In the event of the proposed dissolution or liquidation of the Company, the
offering period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board. In the event of a
proposed sale of all or substantially all of the assets of the Company, or the
merger of the Company with or into another corporation, each option under the
Plan shall be assumed by such successor corporation or a parent or subsidiary of
such successor corporation, unless the Board, in the exercise of its sole
discretion and in lieu of such assumption, determines to shorten the offering
period then in progress by setting a new Exercise Date (the “New Exercise
Date”). If the Board shortens the offering period then in progress in lieu of
assumption, the Board shall notify each participant in writing at least ten
(10) business days prior to the New Exercise Date, that the Exercise Date for
the participant’s option has been changed to the New Exercise Date and that
either:

7



--------------------------------------------------------------------------------



 



          (a) the participant’s option will be exercised automatically on the
New Exercise Date, unless prior to such date the participant has withdrawn from
the offering period as provided in Section 10; or
          (b) the Company shall pay to the participant on the New Exercise Date
an amount in cash, cash equivalents, or property as determined by the Board that
is equal to the excess, if any, of (i) the fair market value of the shares
subject to the option over (ii) the aggregate option price had the participant’s
option been exercised automatically under part (a) above. In addition, all
remaining accumulated payroll deduction amounts shall be returned to the
participant.
     For purposes of this paragraph 18, an option granted under the Plan shall
be deemed to be assumed if the option is replaced with a comparable option with
respect to shares of capital stock of the successor corporation or parent
thereof. The determination of option comparability shall be made by the Board
and its determination shall be final, binding and conclusive on all persons.
     The Board may, if it so determines in the exercise of its sole discretion,
also make provision for adjusting the Reserves, as well as the price per share
of Common Stock covered by each outstanding option, in the event that the
Company effects one or more reorganizations, recapitalizations, rights offerings
or other increases or reductions of shares of its outstanding Common Stock, and
in the event of the Company being consolidated with or merged into any other
corporation.
     19. Amendment or Termination. The Board of Directors of the Company may at
any time terminate or amend the Plan. Except as provided in paragraph 18, no
such termination can affect options previously granted, nor may an amendment
make any change in any option theretofore granted which adversely affects the
rights of any participant, nor may an amendment be made without prior approval
of the shareholders of the Company (obtained in the manner described in
paragraph 21) if such amendment would:
          (a) Increase the number of shares that may be issued under the Plan;
          (b) Permit payroll deductions at a rate in excess of the lesser of
(i) fifteen percent (15%) of the participant’s Compensation or (ii) $5,000 per
offering period;
          (c) Change the designation of the employees (or class of employees)
eligible for participation in the Plan; or
          (d) If the Company has a class of equity securities registered under
Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) at the time of such amendment, materially increase the benefits which may
accrue to participants under the Plan.
     If any amendment requiring shareholder approval under this paragraph 19 of
the Plan is made subsequent to the first registration of any class of equity
securities by the Company under Section 12 of the Exchange Act, such shareholder
approval shall be solicited as described in paragraph 21 of the Plan.

8



--------------------------------------------------------------------------------



 



     20. Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
     21. Shareholder Approval.
          (a) Continuance of the Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months before or after the date
the Plan is adopted. If such shareholder approval is obtained at a duly held
shareholders’ meeting, it must be obtained by the affirmative vote of the
holders of a majority of the votes cast at a shareholders’ meeting at which a
quorum representing a majority of all outstanding voting stock is, either in
person or by proxy, present and voting on the Plan; or if such shareholder
approval is obtained by written consent, it must be obtained by the written
consent of the holders of a majority of the outstanding shares of the Company
entitled to vote on the Plan; provided, however, that approval at a meeting or
by written consent may be obtained by a lesser degree of shareholder approval if
the Board determines, in its discretion after consultation with the Company’s
legal counsel, that such a lesser degree of shareholder approval will comply
with all applicable laws and will not adversely affect the qualification of the
Plan under Section 423 of the Code.
          (b) If any required approval by the shareholders of the Plan itself or
of any amendment thereto is solicited at any time otherwise than substantially
in accordance with Section 14(a) of the Exchange Act and the rules and
regulations promulgated thereunder, then the Company shall, at or prior to the
first annual meeting of shareholders held subsequent to the granting of an
option hereunder to an officer or director, do the following:
               (i) furnish in writing to the holders entitled to vote for the
Plan substantially the same information which would be required (if proxies to
be voted with respect to approval or disapproval of the Plan or amendment were
then being solicited) by the rules and regulations in effect under Section 14(a)
of the Exchange Act at the time such information is furnished; and
               (ii) file with, or mail for filing to, the Securities and
Exchange Commission four copies of the written information referred to in
subsection (i) hereof not later than the date on which such information is first
sent or given to shareholders.
     22. Conditions Upon Issuance of Shares. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Act of 1934, as amended, the
rules and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and shall be further subject
to the approval of counsel for the Company with respect to such compliance.
     23. Term of Plan. The Plan shall become effective upon the earlier to occur
of its adoption by the Board of Directors or its approval by the shareholders of
the Company as described in paragraph 21. It shall continue in effect for a term
of twenty (20) years unless sooner

9



--------------------------------------------------------------------------------



 



terminated under paragraph 19.
     24. Plan History. In May 1992 the Board adopted, and the shareholders
approved, the Plan. In January 1995 the Board adopted, and in May 1995 the
shareholders ratified, an amendment to the Plan to increase the number of shares
available for issuance under the Plan from 150,000 to 250,000 shares. In
March 1996, the Board approved, and in May 1996 the shareholders ratified, an
amendment to the Plan to increase the number of shares available for issuance
thereunder from 250,000 shares to 290,000 shares. In April 1997, the Board
approved, and in May 1997 the shareholders ratified, an amendment to the Plan
increasing the number of shares available for issuance thereunder from 290,000
shares to 350,000 shares. In September 1997, the Company declared a stock split,
thus increasing the number of shares reserved for issuance under the Plan to
700,000 shares. In March 1998, the Board approved, and in May 1998 the
shareholders ratified, an amendment to the Plan increasing the number of shares
available for issuance thereunder from 700,000 shares to 950,000 shares. In
February 1999, the Board approved, and in May 1999 the shareholders ratified, an
amendment to the Plan increasing the number of shares available for issuance
thereunder from 950,000 shares to 1,300,000 shares. In December 1999, the
Company declared a stock split, thus increasing the number of shares reserved
for issuance under the Plan to 3,900,000 shares. In March 2002, the Board
approved, and in May 2002 the shareholders ratified, an amendment to the Plan
increasing the number of shares available for issuance thereunder by 1,000,000
shares from 3,900,000 shares to 4,900,000 shares. In March 2005, subject to
shareholder approval, the Board approved an amendment to the Plan in order to
(a) increase the number of shares available for issuance thereunder by 1,000,000
shares from 4,900,000 shares to 5,900,000 shares and (b) revise various
administrative provisions of the Plan as well as the termination provisions
(under paragraph 18 of the Plan) in the event of a sale of all or substantially
all of the assets of the Company or a merger of the Company. The amendment of
the various administrative provisions and paragraph 18 of the Plan, if approved
by the shareholders, shall be effective for offering periods beginning on or
after May 1, 2005. In February 2007, subject to shareholder approval, the Board
approved an amendment to the Plan increasing the number of shares available for
issuance thereunder by 1,000,000 shares from 4,900,000 shares to 5,900,000
shares.

10